Exhibit 10.2




OPTION  AGREEMENT




This Option  (the “Agreement”)   is entered into this 18th day of September 2009
is by and between Wind Works Power Corp.   (“WWP”) and Zero Emission People LLC.
 (“ZEP”)




WHEREAS, WWP is engaged in pursuing opportunities in wind energy development;
and




WHEREAS, ZEP owns, operates and/or is developing several wind energy projects
located in Canada, the United States and Europe; and




WHEREAS, WWP desires to acquire a minimum of 400 megawatts of wind energy
projects, all subject to the terms and conditions set forth herein.  




NOW THEREFORE, in consideration for the mutual covenants contained herein and
other good and valuable consideration it is agreed:




THE OPTION:




1.

For a period commencing on the date of execution of this Agreement and
continuing until September 30, 2010, (the “Option Term”) ZEP does hereby grant
to WWP an exclusive option to purchase up to a 100% interest in a minimum of 400
megawatts of wind energy projects in Canada, the United States and Europe or as
may be amended from time to time upon the written consent of the parties.




2.

This option is coupled with an interest and cannot be amended or revoked without
the prior written consent of WWP.




3.

During the Option Term, ZEP will not solicit, offer, accept any solicitations or
enter into any type of agreement with respect to the Projects.




4.

During the Option Term, ZEP will maintain all Projects in good working
condition.  




5.  

During the Option Term, ZEP will take such steps as necessary to insure that no
lien or encumbrance is placed on any Project and ZEP will pay all taxes due and
which may become due during the Option Term.




CONSIDERATION:




6.

In consideration for the grant of this Option, WWP shall issue to ZEP or its
nominee(s) a total of 3,500,000 shares of WWP common stock.  The common stock
will be issued pursuant to an exemption from registration from the Securities
Act of 1933, as amended, (the “Act”) and will be subject to resale limitations
as prescribed by Rule 144 of the Act.




CONFIDENTIALITY




7.   Each party undertakes to keep strictly confidential any other party’s
proprietary information that it may acquire or have acquired or be or have been
informed of, during the term of the present contract.

Each party shall be under no obligation with respect to any information:




(a) Which is at the time of disclosure, available to the general public;




(b) Which is disclosed to the recipient without any restriction on disclosure by
a third party who has the lawful right to disclose such information;




(c) Which has been ordered by any court order or governmental authority or
regulation in compliance with the laws of the countries of anyone of the
parties.




This provision shall remain in full force for a period of two (2) years after
the termination of the present contract.  




GOVERNING LAW:  




8.

This Option Agreement   shall be construed and governed in accordance with the
laws of the province of Ontario, Canada.   In the event of any litigation, the
prevailing party shall be entitled to recover all costs including attorneys fee.
Notwithstanding the foregoing, the parties shall use all efforts to settle all
disagreements and disputes which arise concerning, in connection with, or as a
result of, the performance of this Option agreement, by means of negotiations.

   

GENERAL




9.

(a) Notices




All notices, demands or requests required or permitted to be given pursuant to
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally or when sent by registered or certified mail, with return
receipt requested to the party’s then principal place of business.  




(b) Entire Agreement

  

This Agreement constitutes the entire agreement between the parties hereto
relating to the subject matter hereof and there are not other understandings,
representations or warranties, oral or written, relating to the subject matter
of this Agreement, which shall be deemed to exist or to bind any of the parties
hereto, their respective successors or assigns except as referred to herein.




(c) Further Assurances




With payment of additional consideration, each party undertakes to perform such
acts as are or may become necessary or appropriate to effectuate and to carry
out the provisions of this Agreement.







(d) Severability




If any provisions of this Agreement or the application thereof to any person or
circumstances shall be invalid or unenforceable to any extent, the remainder of
the Agreement and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.




(e) Binding Agreement




This Agreement shall inure to the benefit of and be binding upon the undersigned
PARTY and their respective successors an assigns.




(f) Headings




The headings of articles and sections in this Agreement are for convenience only
and are not part of this Agreement.













IN WITNESS WHEREOF, the parties have executed this agreement as of the day and
year first above written.







Wind Works Power Corp.

Zero Emission People LLC.




/s/W. Campbell Birge, president

/s/Dr. Ingo Stuckmann

________________________  

____________________________

BY:  W. Campbell Birge, president

BY:  Dr. Ingo Stuckmann, manager












